Citation Nr: 0734590	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-18 436	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
a fracture of the right tibia with traumatic arthritis and 
moderate limitation of motion of the right ankle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's Spouse
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1949 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, April 2005, and June 2005 
rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  The veteran and his wife testified before the 
undersigned Veterans Law Judge in May 2007; a transcript of 
that hearing is associated with the claims folder.

The issues of entitlement to an evaluation in excess of 30 
percent for a fracture of the right tibia with traumatic 
arthritis and moderate limitation of motion of the right 
ankle, and entitlement to an initial evaluation in excess of 
10 percent for spondylosis of the lumbar spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
any claimed in-service stressors.

3.  The veteran does not have PTSD as the result of a 
verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in March 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The March 2005 letter was sent to the veteran prior to the 
June 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims folder, as well as all relevant VA 
mental health treatment records.  Also of record are letters 
sent in by the veteran's VA psychiatrist.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  Finally, 
the Board notes that he was afforded a VA examination in 
conjunction with his claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that the 
record is ready for appellate review.

Analysis

The veteran contends that he is entitled to service 
connection for PTSD based on his experiences in Korea.  
Although he has not provided many details regarding these 
experiences, he testified at a hearing before a Decision 
Review Officer (DRO) that the enemy came upon his unit in 
1952 while they were sleeping.  The veteran also reported at 
a VA examination that while in Korea someone presented him 
with the ears of another soldier.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  With regard 
to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2007).

The veteran was evaluated by a VA physician in September 2006 
for PTSD.  At such examination, the veteran refused to 
discuss any specific stressful experiences.  He indicated 
that he was either unable to recall such events or unwilling 
to relive them.  Despite a lack of evidence regarding any 
specific stressors, it was the examining physician's opinion 
that there is a greater than 50/50 chance that the veteran 
suffers PTSD through military combat experiences.  The 
examiner conceded that he "wished he had further definitive 
proof of the six criteria necessary for confirming 
posttraumatic stress disorder diagnosis."  However, he 
recognized that records were often lost, and in the veteran's 
case, destroyed by a fire.  

Also of record is a February 2005 VA treatment record noting 
a diagnosis of prolonged PTSD.  The veteran's treating 
psychiatrist also wrote letters to the RO in April 2005 and 
March 2007, indicating that the veteran clearly has PTSD due 
to experiences in Korea, and that he should no be penalized 
for his failing memory.  Moreover, the veteran's psychiatrist 
notes that an inability to remember specific details is a 
symptom common to PTSD.

Based on the foregoing, the Board finds that the veteran has 
a current diagnosis of PTSD.  Additionally, the above 
evidence demonstrates that his current PTSD symptoms are 
directly linked to experiences in Korea.  As such, the Board 
finds that there is a nexus opinion of record.  The remaining 
element of the veteran's PTSD claim is credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
See 38 C.F.R. § 3.304(f).  With regard to this PTSD element, 
the evidence necessary to establish the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's personnel records reveal that he served on 
active duty from July 1949 to June 1958, with service in 
Pusan and Inchon, Korea.  Despite the veteran's assertion 
that he was stationed in Korea from early 1952 through 1953, 
his personnel records clearly show that he left the United 
States in April 1953 heading for Pusan, Korea, via Japan.  
Since there is no reason to question the accuracy of these 
documents, the Board finds that the veteran had service in 
Korea from April 1953 through October 1954.  Records 
demonstrate that while in Korea the veteran served with the 
536th Engineer Field Maintenance Company and the 8119th 
Engineer Utility Company.  His military occupational 
specialty (MOS) during this period was Engineer Equipment 
Mechanic.  The Board notes that such evidence is consistent 
with some of the veteran's testimony.  Other statements 
indicate that he reported being a combat engineer.  However, 
there is no basis for such finding in the record.  Finally, 
his personnel records indicate that he was awarded the 
National Defense Service Medal, the Army Occupation Medal 
(Japan), the United Nations Service Medal, the Korean Service 
Medal, the Republic of Korea Presidential Unit Citation, the 
Good Conduct Medal, and the Mechanic's Badge.

Unfortunately, the Board finds that the evidence of record 
does not support the conclusion that the veteran engaged in 
combat with the enemy.  Specifically, his personnel records 
are negative for any decoration or award signifying combat 
and such records indicate a non-combat MOS of engineer 
equipment mechanic.  There is no additional evidence of 
record, other than the veteran's own lay statements, which 
indicates that he may have been engaged in combat during his 
military service.  Based on the foregoing, the Board finds 
that the veteran did not engage in combat with the enemy.  
Therefore, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See 38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, as here, the record must contain 
service records or other statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

As previously mentioned, the veteran has provided few details 
regarding his stressful experiences in Korea.  With respect 
to the incident in which he was given ears by another 
soldier, the Board finds such stressor to be anecdotal in 
nature, and thus, in no way verifiable.  The incident 
involving the veteran's unit being ambushed while sleeping, 
however, is verifiable.  Unfortunately, the veteran has been 
unable or unwilling to provide VA with specific, detailed 
information regarding the incident.  This is despite a number 
of attempts to obtain such information.  Specifically, the RO 
sent the veteran letters in June and August 2005 notifying 
him that he must provide VA with specific, detailed 
information regarding his stressful experiences.  He was 
expressly informed that he must provide a time frame of these 
events to within a 60 day period.  Without more specific 
information there is no way for VA to request verification of 
this, or any other, incident.  

The Board is sympathetic to the veteran's testimony that 
remembering these events exacerbates his PTSD symptoms.  It 
has also considered the VA psychiatrist's statements and 
opinions regarding the credibility of the veteran's stressors 
and statements.  However unfortunate, though, the Board 
cannot grant service connection for PTSD without credible, 
supporting evidence of stressful experiences in Korea.  The 
Board is satisfied that VA has assisted the veteran in every 
way possible at this time.  Without more specific information 
regarding the incident, verification is impossible.  
Therefore, inasmuch as VA is unable to confirm that any of 
the veteran's alleged stressors actually took place, he is 
unable to meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

After careful consideration, the Board concludes that the 
veteran's claims of entitlement to an evaluation in excess of 
30 percent for a fracture of the right tibia with traumatic 
arthritis and moderate limitation of motion of the right 
ankle, and entitlement to an initial evaluation in excess of 
10 percent for spondylosis of the lumbar spine must be 
remanded for further development.  Specifically, the Board 
observes that the veteran testified at his May 2007 Board 
hearing that both service-connected disabilities have 
worsened in severity since his most recent March 2005 VA 
examination.  As such, a remand is necessary to obtain a new 
VA examination which documents the current severity of these 
service-connected disabilities.  38 C.F.R. § 3.159 (2007); 
see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

In addition to his assertion of worsening symptomatology, the 
Board observes that the veteran uses a motorized wheelchair, 
and that he testified that he is unable to walk without his 
right ankle brace.  Moreover, the veteran was unable to 
dorsiflex his right ankle at the April 2004 VA examination, 
and he demonstrated no motion of the right ankle joint at the 
March 2005 VA examination.  

The Board finds that such evidence raises the issue of 
whether special monthly compensation (SMC) is warranted for 
the veteran's service-connected disability.  See 38 C.F.R. 
§§ 3.350(a), 4.43 (2007).  The Board observes that SMC is 
payable for each anatomical loss or loss of use of one foot, 
and that loss or loss of use of a foot contemplates 
interference with balance or propulsion to the point where 
the same movement could be accomplished equally well by an 
amputation stump with prosthesis.  Id.  Seeing as the record 
does not contain sufficient medical evidence regarding the 
functionality of the veteran's right foot, as impacted by his 
service-connected disability, the Board concludes that a 
medical opinion should be obtained.

A remand is also necessary with respect to the veteran's 
increased rating claims because he identified outstanding VA 
treatment records at the May 2007 Board hearing which might 
be pertinent to his claim.  38 C.F.R. § 3.159 (2007).  
Specifically, when asked about the most treatment received 
for either of his service-connected disabilities, the veteran 
responded February 2007.  VA treatment records associated 
with the claims folder are dated through October 2006.  Thus, 
it appears that not all pertinent treatment records have been 
requested.  As such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim, a remand is necessary to obtain them.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the VA Medical Centers (MCs) located in 
Columbia and Charleston, South Carolina, 
and the Community Based Outpatient Clinic 
in Beaufort, South Carolina for the period 
from October 2006 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After all outstanding service medical 
records and treatment records have been 
associated with the claims folder, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected fracture 
of the right tibia with traumatic 
arthritis and moderate limitation of the 
right ankle and service-connected 
spondylosis of the lumbar spine.  The 
claims folder must be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following:

(a) Regarding the veteran's service-
connected fracture of the right tibia with 
traumatic arthritis and moderate 
limitation of the right ankle, the 
examiner must offer specific findings 
regarding any impairment of the tibia and 
fibula, including whether there is any 
nonunion of the tibia and fibula with 
evidence of loose motion and requiring a 
brace.  The examiner should also 
specifically state whether the veteran's 
tibia fracture results in any limitation 
of motion of any joints, including the 
right ankle, and provide range of motion 
findings for those joints affected.  In 
providing such findings, the examiner 
should accurately measure and report where 
any recorded pain begins and ends when 
measuring range of motion.  He/she should 
also note whether there is any objective 
evidence of weakness, excess fatigability, 
and/or incoordination associated with the 
veteran's right tibia with traumatic 
arthritis and moderate limitation of the 
right ankle disability; if observed, 
specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also specifically comment on any 
additional findings, including ankylosis 
or malunion of the os calcis or 
astragalus.

(b) The examiner should also report 
whether the veteran has lost the use of 
his right lower extremity as a result of 
his service-connected right tibia fracture 
and resultant disabilities so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
(The term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods may 
be possible.)  The examiner also should 
report whether the veteran retains 
effective function in his right foot or 
whether the veteran would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis of 
the actual remaining function of the foot, 
that is, whether the acts such as balance 
and propulsion can be accomplished equally 
well by an amputation stump with 
prosthesis.  If the impairment is 
attributed to non-service connected 
pathology that should be identified with 
medical support set out.

(c) With respect to the veteran's 
spondylosis of the lumbar spine, the 
examiner must offer specific findings as 
to the range of motion of the 
thoracolumbar spine.  The examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  He/she should 
also note whether there is any objective 
evidence of weakness, excess fatigability, 
and/or incoordination associated with the 
veteran's lumbar spine disability; if 
observed, the examiner should specifically 
comment on whether the veteran's range of 
motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  The examiner should also 
specifically state whether there is any 
abnormality of the spine, including 
evidence of ankylosis or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claims.  The agency of original 
jurisdiction (AOJ) should also consider 
whether the evidence demonstrates 
entitlement to special monthly 
compensation for loss or loss of use of 
the veteran's right foot as a result of 
his service-connected disabilities.  
Unless the benefits sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


